Citation Nr: 0414163	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  97-07 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the claim.

The veteran testified at a personal hearing conducted before 
personnel at the RO in June 1997, a transcript of which is of 
record.

The Board notes that the evidence of record includes multiple 
documents that were translated from Spanish into English.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The competent medical evidence tends to show that the 
veteran's service-connected right ankle disorder is manifest 
by marked limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent rating for the veteran's 
service-connected residuals of a right ankle fracture are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

Here, the underlying September 1996 rating decision was 
clearly promulgated prior to the enactment of the VCAA.  As 
such, VA believes that Pelegrini is incorrect as it applies 
to cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004)  (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard, supra.  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  Consequently, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the record reflects that the RO sent the veteran 
correspondence in April 1999, February 2002, and May 2002 
which, collectively, informed him that he had to show that 
his service-connected right ankle disorder had increased in 
severity, that he should identify any relevant evidence, that 
VA would request any such evidence he identified, that he 
should submit any such evidence in his possession, and 
apprised him of VA's efforts to develop his claim.  As such, 
the content of this correspondence fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b); 
this correspondence apprised the veteran of what he must show 
to prevail in his claim, what information and evidence he was 
responsible for, and what evidence VA must secure.  The RO 
also provided a summary of the schedular criteria for higher 
disability ratings by the October 1996 Statement of the Case 
(SOC), and the multiple Supplemental Statements of the Case 
(SSOCs).  Further, the SSOCs promulgated in May 2002, July 
2003, and November 2003 included the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error, and that there is no further duty to notify.

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The Board acknowledges that he indicated that he was 
receiving benefits from the Social Security Administration 
(SSA), but the SSA indicated in July 2003 that no Title II 
(disability benefits) or Title XVI (Supplemental Security 
Income (SSI)) data was available regarding the veteran.  
Further, by a November 2003 statement, the veteran indicated 
he had no additional evidence to submit.  Moreover, he has 
been accorded multiple examinations in conjunction with this 
case, and has not indicated that his service-connected right 
ankle disorder has increased in severity since the last 
examination.  In addition, both he and his representative 
have had the opportunity to present evidence and argument in 
support of this case, to include at the June 1997 personal 
hearing.  Thus, the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for residuals 
of the veteran's right ankle fracture by an April 1969 rating 
decision.  This decision noted that his service medical 
records showed a non-displaced linear fracture of the lateral 
malleolus right ankle while on active duty.

The veteran underwent a VA medical examination of the right 
ankle in July 1994.  At this examination, he complained of 
pain in the right ankle lateral aspect with radiation to 
posterior aspect associated with swelling.  He also reported 
weakness of the right ankle and occasional cramps of the 
right leg.  Further, he reported that the pain was worse upon 
driving a standard car, running and going up and down stairs.

On examination, the veteran was found to have swelling of the 
right ankle.  It was noted that the right ankle measured 28 
cm, and the left measured 26 cm, circumferentially.  The 
right ankle was also found to have deformity of the distal 
malleolus with exostosis.  There was no intra-articular 
involvement.  However, there was tenderness to palpation on 
right lateral malleolus.  Range of motion testing of the 
right ankle showed dorsiflexion to 20 degrees, and plantar 
flexion to 45 degrees.  Further, it was stated that there was 
full range of motion of the right ankle.  In addition, it was 
noted that X-rays conducted in May 1993 revealed bony 
proliferations in the distal end of the right tibia on its 
lateral aspect, which might represent a bony exostosis or 
periosteal new bone formation secondary to previous trauma.  
There was also plantar and dorsal calcaneal spurs.  Diagnoses 
following examination of the veteran were bony exostosis on 
right lateral aspect of the distal tibia, post-traumatic, by 
X-rays; right calcaneal, plantar and dorsal, spurs; and right 
ankle fracture by history.

Outpatient treatment records reflect that the veteran was 
treated for a swollen right ankle in May 1996.  Subsequent 
records from July 1996 show treatment for right ankle sprain 
with chronic instability.  He had additional treatment for 
right ankle problems in August 1996, October 1996, October 
1998, February 1999, and June 1999.

At the June 1997 personal hearing, it was contended that the 
veteran's service-connected right ankle had aggravated 
considerably, and warranted at least a 30 percent rating.  It 
was also noted that he had several outpatient treatment 
visits at VA in 1996.  The veteran testified that his right 
ankle had caused problems at work because he was required to 
walk around a great deal.  On questioning, he intimated that 
his ankle would swell every time he put pressure on his foot.  
He also described his problems driving a standard car because 
of his right ankle disorder.  Further, he indicated that he 
had right ankle instability, and that he had fallen as a 
result thereof.  In the representative's concluding remarks, 
it was asserted that there had been several occasions in 
which the right ankle had become considerably swollen, up to 
the point that it had required medical treatment to bring the 
swelling down.  Further, it was asserted that he had constant 
pain, and that he took medication to control the pain.

The veteran underwent a new VA medical examination of his 
right ankle in May 1999.  At this examination, he reported 
moderate right ankle pain on the lateral aspect, and upon 
running with radiation to the posterior heel.  No other 
symptomatology was reported with respect to the right ankle.  
His treatment included Naprosyn, with good pain control while 
on the medication.  There was no side effects of the 
medication.  Regarding flare-ups, it was noted that he had 4 
evaluations in the last year at primary care clinics, and was 
treated with medications.  Precipitating factors included 
lifting heavy objects and driving standard gear car.  
Alleviating factors included medications and ice packs.  
Moreover, it was noted that he did not need to use crutches, 
braces, cane, or corrective shoes to walk.  Additionally, 
there was no history of surgeries to the right ankle; no 
episodes of dislocation or recurrent subluxation of the right 
ankle; and no constitutional symptoms for inflammatory 
arthritis.  With respect to employment, it was noted that he 
was working as a maintenance worker at a University for the 
past 9 years, and that he had been a cabinetmaker from 1964 
to 1990.  No job-related accidents were noted.  As for his 
daily activities, it was noted that he reported difficulty 
driving a standard gear car, being on uneven surfaces like on 
rivers, and working on his farm.

On examination, the veteran's range of motion showed 
dorsiflexion to 20 degrees, and plantar flexion to 45 
degrees.  Moreover, it was noted that there was no objective 
evidence of painful motion in all movements of the right 
ankle.  He was found to have a 1 cm edema.  Nevertheless, 
there was no redness or heat; no instability of the right 
ankle; no weakness of the right ankle; no tenderness to 
palpation on the right ankle; and no guarding movement.  He 
did have a palpable small exostosis deformity on the right 
lateral malleolus not tender to palpation.  Further, there 
was no crepitation of the right ankle; no ankylosis; and no 
leg discrepancy.  In addition, he was found to have a normal 
gait cycle.  However, he did have mild edema of the right 
ankle.  Diagnoses following examination of the veteran were 
right ankle fracture and bony exostosis right lateral aspect 
of the distal tibia by X-rays of the right ankle in May 1993.

A December 1999 MRI report of the lower extremity revealed 
impressive peroneal tenosynovitis with findings highly 
suggestive of an associated peroneus brevis split syndrome.  
Moreover, it was noted that the peroneus brevis tendon just 
below the level of the lateral malleolus was markedly 
attenuated with what was felt to be at least a type II tear.  
There was a fluid filled gap at expected location of anterior 
talofibular ligament, which indicated an underlying tear.  
Additionally, there was focal fluid accumulation along the 
anterolateral aspect of the ankle, most likely representing 
focal edema.  There was also extensive synovitis at the 
tibiotalar joint, small calcaneal focal lesion suggestive of 
a cyst, and minute talar dome subchondral bony defect along 
its posteromedial aspects.

X-rays taken of the right ankle in May 2000 showed the bone 
density to be normal without fractures, dislocations, or bony 
lesions.  However, there was soft tissue swelling around the 
ankle joint, particularly over the lateral malleolus.  
Further, spurs were seen at the achillian and plantar 
tubercles.  There was also calcification at the plantar 
fascia.  In addition, there was a tug lesion at the lateral 
aspect of the distal tibial metadiaphysis.  Overall 
impression were ankle soft tissue swelling; calcaneal spurs; 
and plantar fascia calcific tendinosis.

The record reflects that the veteran had surgery on his right 
ankle in June 2000 for repair of the peroneal tendon.  As a 
result, he was assigned a temporary total rating pursuant to 
38 C.F.R. § 4.30, which was effective June 21, 2000, with the 
normal schedular rating resumed August 1, 2000.

The veteran underwent another VA medical examination of his 
right ankle in March 2002.  He reported that he had had 
surgery on his right ankle in June 2000 to repair a peroneous 
tendon.  Further, he complained of frequent swelling of the 
right ankle, associated with walking at work.  He also 
complained of occasional locking of the right ankle and 
crackling sounds.  Nevertheless, he was able to walk without 
pain if he used Naproxen.  He reported that he used this 
medication approximately 3 times per week, which was the same 
frequency as he experienced moderate pain.  Also, his pain 
increased with cold rainy weather.  Precipitating factors 
included walking and climbing stairs, while alleviating 
factors were Naproxen.  Moreover, it was noted that he had 
had no dislocations.

On examination of the right ankle, range of motion was 
dorsiflexion to 15 degrees, plantar flexion to 40 degrees, 
inversion to 20 degrees, and eversion to 10 degrees.  Manual 
strength testing was 5/5 of all planes of motion.  There was 
also tenderness to palpation of the lateral malleolus and 
lateral bone.  However, there was no swelling.  Anterior 
posterior drawer test and talar tilt test were both negative.  
Further, he was found to have equal step strength and normal 
cadence.  It was also noted that he used no assistive 
devices.  Diagnoses following examination were residuals of 
ankle fracture with bone exostosis and history of peroneous 
tendon repair.

The veteran underwent a new VA medical examination of his 
right ankle in May 2003, at which time he reported that he 
had a history of a right ankle fracture during service, and 
that he remained with swelling since then until an MRI done 
by VA secondary to chronic swelling and right ankle pain 
found his right ankle tendon to be torn.  He subsequently had 
surgery to repair the right ankle tendon, and since that time 
the swelling had come down.  Nevertheless, he complained of 
constant right ankle pain and decreased control of the right 
ankle whenever he walked on uneven surface.  He also 
complained of crepitation and instability of the right ankle.  
Regarding medication, it was noted that he continued to use 
Naprosyn.  Precipitating factors were daily pain and walking, 
while alleviating factors included sitting with his legs 
elevated.  It was noted that he used an ankle-foot orthosis 
daily, and a one point cane on a per needed basis.  However, 
he had had no episodes of dislocation or recurrent 
subluxation, and there were no constitutional symptoms.

With respect to the effects of the right ankle disorder on 
the veteran's usual occupation and daily activities, it was 
noted that he worked as a janitor at a University, during 
which he had daily pain, flare-ups secondary to the amount of 
walking he had to do at his job.  Also, he reported that he 
was unable to control the gasoline and brake pedal to drive.  
Therefore, he was unable to drive his car using his right 
foot for gas or for brake.  In addition, he was unable to 
walk on uneven surfaces.  Further, he reported that he had a 
high risk of falling secondary to instability in his right 
ankle.  

On examination, range of motion testing showed right ankle 
dorsiflexion to 7 degrees; plantar flexion to 31 degrees; 
eversion to 7 degrees; and inversion to 23 degrees.  Manual 
muscle test was 4.5/5 of eversion.  Regarding painful motion, 
it was noted that the veteran resisted eversion, right ankle.  
He was also found to have weakness of right ankle evertors.  
Further, he was found to have swelling, as well as tenderness 
to palpation, at the lateral malleolus.  He had a well-healed 
surgical scar from the posterior lateral malleolus along 
trajectory of peroneals tendon passing posteriorly, 
anteriorly, and inferior to the lateral malleolus.  
Additionally, there was crepitation of the right ankle.  
Moreover, it was noted that he ambulated with a right lower 
extremity limp when not using assistive devices.  No 
ankylosis was found to be present.  Similarly, there were no 
constitutional signs for inflammatory arthritis.  Diagnosis 
following examination of the veteran was right ankle fracture 
with bone exostosis, status-post peroneous tendon repair and 
ankle degenerative joint disease.

The veteran also underwent multiple VA examinations in August 
2003, to include a general medical examination and aid and 
attendance examination.

At the VA general medical examination, the veteran 
complained, in part, of edema and numbness of the 
extremities, and right ankle pain.  On examination, his gait 
was found to be normal.  He was also found to have a plastic 
splint on the right ankle, with right peroneal tendon repair, 
well-healed and the degenerative joint disease of the right 
ankle.  There was no swelling, no effusion, no muscular 
atrophy, and no mechanical aid was used or needed.  However, 
there was tenderness in the right ankle joint.  In addition, 
it was noted that X-rays of the right ankle showed narrowing 
of joint space, but no acute fracture or dislocation.  
Following examination of the veteran, diagnoses included 
degenerative joint disease of the right ankle; and right 
peroneal tendon repair, well-healed surgical scar, with use 
of a plastic orthopedic splint in the right ankle.

At the VA aid and attendance examination, it was noted, among 
other things that the veteran did not require attendant to 
report for the examination, that he was not wheelchair 
ridden, and that he was independent to all his daily living 
needs requirement.  It was also noted that he had right 
peroneal tendon tear repair in 2001.  His current complaints 
included edema of the extremities, right ankle pain, as well 
as polyphagia and numbness of the extremities.  In 
summarizing his activities during a typical day, it was noted 
that he walked for exercise in the morning, then cleaned the 
garden in front of the house, watched television, read 
newspaper, and went to stores and the supermarket.  Further, 
it was noted that he was active in the house.

On examination, the veteran's gait was standing position with 
normal locomotion.  Regarding his lower extremities, it was 
noted that he used a plastic splint on the right ankle.  
Nevertheless, he was found to have satisfactory 
musculoskeletal function, coordination and sensory, normal 
range of motion, flexion and extension.  However, there was 
mild limitation in the flexion and extension of the right 
foot, as well as tinea pedis in remission.  Further, it was 
stated that he did not have limitation of motion and no 
muscular atrophy, no contraction, no weakness, satisfactory 
coordination, normal balance, and normal propulsion.  With 
respect to ambulation, it was noted that he had normal 
locomotion, was able to walk without the assistance of 
another person, that no mechanical aid was used or needed, 
and that he was able to leave the home at any time.  
Diagnoses included degenerative joint disease of the right 
ankle.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected right ankle disorder is 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  Under this Code, moderate 
limitation of ankle motion is assigned a 10 percent rating.  
Marked limitation of ankle motion warrants a 20 percent 
rating.  38 C.F.R. § 4.71a.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.

The RO also considered whether an increased rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  
Pursuant to this Code, a 20 percent rating is warranted for 
ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent rating.  Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a schedular rating of 20 percent for 
his service-connected residuals of a right ankle fracture.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

Initially, the Board notes that the medical evidence, to 
include the May 2003 VA examination, found no ankylosis to be 
present in the right ankle.  As such, the provisions of 
Diagnostic Code 5270 are not for application in the instant 
case.

Turning to Diagnostic Code 5271, the Board notes that despite 
the veteran's complaints of pain and instability, the July 
1994 and May 1999 VA medical examinations reflect full range 
of motion of the right ankle.  See 38 C.F.R. § 4.71, Plate 
II.  Moreover, the March 2002 VA medical examination showed 
dorsiflexion to 15 degrees and plantar flexion to 40 degrees, 
which reflects moderate limitation of motion, and, thus, 
corresponds to the current 10 percent rating under Diagnostic 
Code 5271.  However, the May 2003 VA medical examination 
showed right ankle dorsiflexion to 7 degrees and plantar 
flexion to 31 degrees.  This appears to reflect marked 
limitation of motion, especially when taking into 
consideration the veteran's complaints of pain.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board acknowledges that the subsequent VA aid and 
attendance examination in August 2003 stated that the veteran 
had normal range of motion.  However, the focus of this 
examination was in regard to the veteran's overall medical 
condition, and whether it was of such severity as to warrant 
regular aid and attendance; it did not focus exclusively on 
the current nature and severity of the right ankle.  Further, 
this examination, unlike the May 2003 VA examination, did not 
provide specific range of motion findings of the right ankle.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
Further, as stated above, it is VA policy to resolve any 
reasonable doubt regarding the degree of disability in favor 
of the claimant (38 C.F.R. § 4.3), and that where there is a 
question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating 
(38 C.F.R. § 4.7).

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that his service-connected right ankle 
disorder more nearly approximates the criteria of marked 
limitation of motion.  Accordingly, he is entitled to a 20 
percent rating under Diagnostic Code 5271.  The Board notes 
that the veteran's complaints of pain were taken into 
consideration in making this determination.

The Board further notes that Diagnostic Code 5271 does not 
provide for a schedular rating in excess of 20 percent.  In 
fact, the only Code for evaluating ankle disabilities that 
does provide for a rating in excess of 20 percent is 
Diagnostic Code 5270, which the Board has already determined 
is not applicable in the instant case.

The Board also notes that the veteran has been diagnosed with 
degenerative joint disease of the right ankle.  However, 
under the VA rating schedule, arthritis/degenerative joint 
disease is evaluated based upon limitation of the affected 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  
Here, the veteran's service-connected residuals of a right 
ankle fracture are already evaluated pursuant to limitation 
of motion under Diagnostic Code 5271.  The provisions of 38 
C.F.R. 
§ 4.14 provides that disability from injuries to an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.

As an additional matter, the Board finds that the evidence on 
file does not support assignment of a separate compensable 
rating for the veteran's post-surgical scar of the right 
ankle.  Except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25.  
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of her earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.

The applicable rating criteria for evaluating scars is found 
at 38 C.F.R. § 4.118.  However, a review of the evidence does 
not show that the veteran satisfies the criteria for a 
compensable rating under any of the potentially applicable 
Diagnostic Codes.  The Board notes that the May 2003 VA 
examiner described the scar as "well-healed."  Accordingly, 
the veteran is not entitled to a separate compensable rating 
for his post-surgical scar of the right ankle.

The Board also concurs with the RO's determination that an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted in this case.  Although the veteran did have 
surgery on his right ankle in June 2000, this is the only 
such procedure conducted on the right ankle during the 
pendency of this appeal.  Thus, it does not constitute 
frequent periods of hospitalization.  Moreover, the Board 
finds that the veteran was adequately compensated by the 
temporary total rating which was assigned pursuant to 
38 C.F.R. § 4.30.  In addition, the Board notes the veteran's 
complaints that his right ankle interfered with his job at 
the University, and that he submitted statements from his 
employer detailing the hours of work he missed due to being 
sick.  He has also reported that he has not worked since 
February 2003.  However, despite his problems with his right 
ankle, he continued to work and be employed at the 
University, and the medical evidence, to include the August 
2003 VA general medical examination, indicates he stopped 
working only after he underwent three coronary artery bypass 
grafts in February 2003.  The medical evidence also indicates 
he has numerous nonservice-connected disabilities which would 
clearly interfere with his employment, to include open angle 
glaucoma, high blood pressure (stable), atherosclerosis and 
coronary artery disease, hypothyroidism (uncontrolled), 
hyperlipidemia (uncontrolled), and lumbar degenerative joint 
disease.  Consequently, the Board is of the opinion that the 
work impairment attributable to the veteran's service-
connected right ankle disorder is adequately reflected by the 
current schedular rating, and is not of such severity to 
constitute marked interference with employment so as to 
render impractical the regular schedular standards.

For the reasons stated above, the Board concludes that the 
veteran is entitled to an increased schedular rating of no 
more than 20 percent for his service-connected residuals of a 
right ankle fracture.


ORDER

Entitlement to a schedular rating of 20 percent for residuals 
of a right ankle fracture is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



